Citation Nr: 1326066	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-25 233	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected left knee disability.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active military service from July 1985 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The last VA compensation examination concerning the Veteran's service-connected left-knee disability was conducted in March 2009.  In her September 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that she underwent a left-knee replacement in August 2010, but that she continues to experience left knee pain, locking, and loss of motion.  In light of the Veteran's assertion, the Board finds that a remand of the Veteran's claim for a higher rating is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of her left-knee disability, as the evidence suggests that there has been a material change in her disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2012) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  An examination is also necessary given that more than four years have passed since her last VA examination.  The evidence has become stale, at least as it pertains to the current level of disability.

On remand, the Veteran should also be requested to provide more specific information with regard to when and where the knee replacement surgery was conducted and all attempts to obtain the report of such, as well as any outstanding relevant treatment records, should be made.  38 U.S.C.A. § 5103A(b)(1) (West 2002) (VA's duty to assist claimants includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them); see Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional information relevant to her claim on appeal.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

The Veteran has indicated treatment related to her knee at the Boston, Massachusetts, VA Medical Center (VAMC).  Certain records from that facility dated between January and May 2009 have been associated with the claims folder.  To ensure that all relevant records have been obtained, a query should be made to that facility for all records related to treatment of the Veteran since January 2008, to specifically include the report of an MRI conducted in or around March 2009.

The AOJ should specifically request from the Veteran that she provide the full name, address, and date(s) of treatment for the facility where she reportedly underwent a total knee replacement in or around August 2010.  Following receipt of that information, the AOJ should contact the facility in question, with a request that copies of any and all records pertaining to the Veteran on file be provided to the AOJ.  (The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.)

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran should be informed of any such problem.

2.  After completing the above-requested development, the AOJ should schedule the Veteran for a VA examination in connection with her claim for a higher evaluation of her service-connected left knee disability.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of her service-connected left knee disability, since January 2008 and provide a complete assessment of the severity of the disability.  The examiner should indicate whether the a total knee replacement was performed.

All appropriate tests and studies, to include x-rays, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.  

The examiner should identify all chronic orthopedic manifestations of the Veteran's service-connected left knee disability and include range-of-motion findings.  The examiner should state whether the Veteran's left-knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner is specifically asked to comment on whether any painful motion or weakness is severe, or, in the alternative, whether there are intermediate degrees of residual weakness, pain, and/or limitation of motion.  

The examiner should state whether the Veteran's service-connected left-knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  The examiner should then provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the issue of entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected left knee disability.  The AOJ must specifically consider the propriety of staged ratings, to include whether the Veteran is entitled to a temporary total rating at any point under the provisions of 38 C.F.R. § 4.30, and also whether a higher rating is warranted under any other applicable diagnostic code.  If a benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  Thereafter, the case should be returned to the Board for further appellate review.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


